The plaintiffs in error, hereinafter called defendants, were convicted in the county court of Carter county of the crime of having possession of a still and their punishments fixed at a fine of $50 and confinement in the county jail for 30 days for each of them.
The evidence of the state was that Con Keirsey and Cecil Crosby, deputy sheriffs of Carter county, arrested the defendants in possession of and operating the still charged in the information; that the still was in actual operation and whisky being run off at the time defendants were arrested. After the defendants were arrested, defendant J.L. Patrick escaped from the officers and was not recaptured until about 60 days later. The evidence of the defendants was that they had just learned about the still and had merely gone there for the purpose of seeing it at the time they were arrested. J.L. Patrick explained his running away by saying he did not want to have to go to jail for another man's crime.
Defendants contend that the evidence is insufficient to support the verdict of the jury. The defendants being found in possession of the still, and the officers testifying that they were actually operating it at the time they were arrested, was sufficient to justify the jury in finding the defendants guilty. The jury were not bound to believe the explanation of the defendants and evidently did not do so.
For the reasons stated the cause is affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur. *Page 234